                                                                                            Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 1 of 11



                                                                                    1 KENNADAY LEAVITT OWENSBY PC
                                                                                      CURTIS S. LEAVITT (SBN 162032)
                                                                                    2 cleavitt@kennadayleavitt.com
                                                                                      JACK A. JANOV (SBN 105888)
                                                                                    3 jjanov@kennadayleavitt.com
                                                                                      621 Capitol Mall, Suite 2500
                                                                                    4 Sacramento, California 95814
                                                                                      Telephone:     (916) 732-3060
                                                                                    5
                                                                                      Attorneys for Defendants
                                                                                    6 Monterey Peninsula Horticulture, Inc. dba Rocket
                                                                                      Farms / Steven Roberts Original Desserts, LLC,
                                                                                    7 Employee Benefit Plan.

                                                                                    8                              UNITED STATES DISTRICT COURT
                                                                                    9                NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                                   10

                                                                                   11 SALINAS VALLEY MEMORIAL                            Case No. 5:17-cv-07076-LHK
                                                                                      HEALTHCARE SYSTEM,
                                                                                   12                                                    Judge: The Honorable Lucy H. Koh
                                                                                                  Plaintiff,                             Courtroom: 8
                                                                                   13
                                                                                             v.
                                                                                   14                                                    DEFENDANT / THIRD-PARTY
                                                                                      MONTEREY PENINSULA HORTICULTURE,                   PLAINTIFF MONTEREY PENINSULA
                                                                                   15 INC. dba ROCKET FARMS; MONTEREY                    HORTICULTURE, INC. dba ROCKET
                                                                                      PENINSULA HORTICULTURE, INC. /                     FARMS’ OPPOSITION TO THIRD-
                                                                                   16 STEVEN ROBERTS ORIGINAL DESSERTS,                  PARTY DEFENDANT EBMS’ MOTION
                                                                                      LLC, EMPLOYEE BENEFIT PLAN,                        TO DISMISS
                                                                                   17

                                                                                   18                Defendants.                         Date: June 6, 2019
                                                                                                                                         Time: 1:30 pm
                                                                                   19                                                    Dept: Ctrm. 8, 4th Fl.
                                                                                      MONTEREY PENINSULA HORTICULTURE,
                                                                                   20 INC. dba ROCKET FARMS; MONTEREY
                                                                                      PENINSULA HORTICULTURE, INC. /                     Complaint Filed: December 13, 2017
                                                                                   21 STEVEN ROBERTS ORIGINAL DESSERTS,                  FAC Filed: June 14, 2018
                                                                                      LLC, EMPLOYEE BENEFIT PLAN,                        Third-Party Compl. Filed: December 13, 2018
                                                                                   22
                                                                                                     Third-Party Plaintiffs,             Trial Date: None set.
                                                                                   23
                                                                                             v.
                                                                                   24
K ENNADAY L EAVITT O WENSBY PC




                                                                                      EMPLOYEE BENEFIT MANAGEMENT
                                              621 C AP ITOL M ALL | S UI TE 2500




                                                                                   25 SERVICES, INC., CLAIMS DELEGATE
                                                 S A C RA ME NTO , CA 95814
                                 L AW




                                                                                      SERVICES, LLC, ADVANCED MEDICAL
                                                                                   26 PRICING SOLUTIONS, INC., ALLIANT
                                  AT




                                                                                      INSURANCE SERVICES, INC., AND ROES 1
                                 A TTORNEYS




                                                                                   27 through 10, inclusive,

                                                                                   28                Third-Party Defendants.
                                                                                        00146132.1
                                                                                                        MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                          Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 2 of 11




                                                                                    1                                          INTRODUCTION

                                                                                    2          On February 22, 2019, Third-Party Defendant Employee Benefit Management Services, Inc.

                                                                                    3 (“EBMS”) filed a Motion to Dismiss (“MTD”) Defendant / Third-Party Plaintiff Monterey Peninsula

                                                                                    4 Horticulture, Inc. dba Rocket Farm’s (“MPHI”) Third-Party Complaint (“TPC”) pursuant to Federal

                                                                                    5 Rule of Civil Procedure 12(b)(6), for failure “to state a claim upon which relief may be granted.”

                                                                                    6 [Dkt. No. 71.] MPHI’s TPC alleges three causes of action for (1) Breach of Fiduciary Duty, (2)

                                                                                    7 Breach of Written Contact, and (3) Professional Negligence, against EBMS and Claims Delegate

                                                                                    8 Services (“CDS”), Advanced Medical Pricing Solutions, Inc. (“AMPS’) and Alliant Insurance

                                                                                    9 Services, Inc. (“AIS”), which was filed on December 13, 2018. [Dkt. No. 44.] The gravamen of

                                                                                   10 EBMS’ MTD argues section 11.01 of a redacted, voluminous 47-page Administrative Service

                                                                                   11 Agreement (“ASA”) between EBMS and MPHI, attached to a defective declaration submitted

                                                                                   12 concurrently with the MTD, “requires the parties to” … “submit to … mediation” before filing a

                                                                                   13 “lawsuit” against each other, for “any dispute arising out of or relating to this [ASA] Agreement.”

                                                                                   14 [MTD, p. 3: 5-12.] [MTD Declaration of Jonson, Exhibit “A,” Dkt. No 71-1] (Italics added).

                                                                                   15          The EBMS MTD should be denied in its entirety on the following grounds:

                                                                                   16          EBMS states it is a named, unserved defendant in this lawsuit (See MTD, p. 2, fn. 1.) filed by

                                                                                   17 Plaintiff Salinas Valley Memorial Healthcare System (“Plaintiff”) in December 2017, long before

                                                                                   18 MPHI filed the TPC on December 13, 2018 against EBMS. Given that EBMS was already a named

                                                                                   19 defendant before the TPC was filed, it cannot be concluded as a matter of law pursuant to FRCP

                                                                                   20 12(b)(6) that ASA section 11.01 imposes a contractual “mediation condition precedent’ to MPHI

                                                                                   21 bringing a cross-action against EBMS. The parties did not intend this type of cross-action scenario

                                                                                   22 to be covered by the narrow “arising out of or relating to” language of section 11.02 of the ASA.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23          Assuming arguendo that the MTD is not denied because EBMS was named as a defendant in
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 this action long before it was sued by MPHI, the triggering clause of section 11.02 of the ASA (“any
                                 L AW
                                  AT




                                                                                   25 dispute arising out of or relating to this agreement”) also does not substantively apply to MPHI’s
                                 A TTORNEYS




                                                                                   26 TPC against EBMS, because on its face section 11.02 is limited to disputes only between MPHI and

                                                                                   27 EBMS about the execution of the ASA agreement, vis-à-vis each other.

                                                                                   28             Alternatively, EBMS’ MTD should be denied as an improper summary judgment motion.
                                                                                        00146132.1                                    -1-
                                                                                                        MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                          Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 3 of 11




                                                                                    1 The overwhelming number of disputed factual issues raised by EBMS’ submission of an incomplete,

                                                                                    2 redacted 47-page ASA agreement to support its FRCP 12(b)(6) MTD exceeds the proper scope of a

                                                                                    3 FRCP 12(b)(6) Motion. Similarly, the ostensible February 2018 fact declaration of J. Michael

                                                                                    4 Johnson (employed by EBMS for only nine-months) submitted by EBMS with this ASA agreement

                                                                                    5 in support of the MTD is inadmissible and defective: the ASA base contract is unsigned by EBMS,

                                                                                    6 the declarant lacks personal knowledge about 2014 pre-ASA discussions, ASA negotiations, ASA

                                                                                    7 drafting, ASA implementation, the execution of the ASA, and application of the ASA starting from

                                                                                    8 July 1, 2014 and continuing for the past four years.

                                                                                    9                                      FACTUAL BACKGROUND

                                                                                   10          The key allegations from the lengthy 51-page First Amended Complaint (“FAC”) are

                                                                                   11 condensed below to illustrate how the FAC, as well as MPHI’s cross-action TPC, each primarily

                                                                                   12 focus on the same issue: the improper creation, improper structure, and the improper terms,

                                                                                   13 conditions and contents of the subject Rocket Farms ERISA Plan; rather than the proper terms and

                                                                                   14 conditions thereof were not followed. Given such, the TPC is not a lawsuit filed against EBMS,

                                                                                   15 concerning a dispute between MPHI and EBMS, over how Plaintiff’s hospital claims were allegedly

                                                                                   16 adjudicated and paid pursuant to the MPHI. Indeed, the basis of the FAC is that Plaintiff alleges

                                                                                   17 underpayment because the terms and conditions of the allegedly defective ERISA Plan documents

                                                                                   18 have been followed. Accordingly, MHPI’s TPC merely protects its legal rights if indeed plaintiff’s

                                                                                   19 allegations are proven factually correct, as it is undisputed that only EBMS and the three other third-

                                                                                   20 party defendants (not MPHI) created, set-up and commenced the subject Rocket Farms ERISA plan.

                                                                                   21 From a practical perspective, it is impossible for MPHI and EBMS to first “mediate” the FAC

                                                                                   22 allegations, as this is not a dispute between MPHI and EBMS. If EBMS (and the other three third-
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 party defendants) created a Rocket Farms ERISA plan that does not comply with Federal ERISA
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 and ACA law cited, the responsibility for such lies with EBMS and the other third-party defendants.
                                 L AW
                                  AT




                                                                                   25          Overview of Plaintiff’s Allegations: The FAC seeks to “recover over $1.4 million in
                                 A TTORNEYS




                                                                                   26 underpaid healthcare services” that it “provided to employees of [MPHI] and their family members

                                                                                   27 over a three-year period,” starting on “July 1, 2014.” [FAC, para. 1-2.] It alleges “[MPHI] retained

                                                                                   28 a small army of consultants, with names such as ‘EBMS,’ ‘CDS,’ and ‘AMPS,’ whose sole function
                                                                                      00146132.1                                       -2-
                                                                                                         MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                            Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 4 of 11




                                                                                    1 was to deny any additional payment to the Hospital for services rendered, including by rejecting

                                                                                    2 each of the Hospital’s hundreds of appeal letters. All of these entities were all agents of Rocket

                                                                                    3 Farms and the Plan, and acted on behalf of [MPHI] and the Plan at all times.” [Id., para. 5.] It also

                                                                                    4 alleges “[MPHI]’s actions violate the Employee Retirement Income Security Act (ERISA), the terms

                                                                                    5 of its own ERISA-governed healthcare benefit plan, and the Affordable Care Act (ACA) – and in

                                                                                    6 particular, the Maximum-Out-of-Pocket (MOOP) limitations that ACA imposes on patient financial

                                                                                    7 responsibility.” [Id., para. 8.] [MPHI] has also harmed the Hospital through its intentional and/or

                                                                                    8 negligent misrepresentations about its employees’ healthcare benefits during the Self-Funded

                                                                                    9 Period. [Id., para. 9.] It further alleges “[Plaintiff] brings this lawsuit to recover its reasonable and

                                                                                   10 customary charges for the three years at issue, as well as 100% of its bills in instances where the

                                                                                   11 MOOP thresholds under the Plan and/or set by [the] ACA have been exceeded …” [Id., para. 10.]

                                                                                   12            Plaintiff’s Specific ERISA Allegations:         The FAC alleges “[MPHI]’s Employee Benefit

                                                                                   13 Plan is a self-funded ERISA health benefits plan, and a proper defendant pursuant to ERISA §

                                                                                   14 502(d), 29 U.S.C. § 1132(d). […] Defendant [MPHI] was the sponsor of the … Employee Benefit

                                                                                   15 Plan, with ultimate responsibility for paying all claims under the Plan during the relevant time period.

                                                                                   16 The Hospital is further informed and believes that [MPHI] was the designated Plan Administrator

                                                                                   17 for the Plan – as that term is understood under ERISA – during the relevant time period. The Hospital

                                                                                   18 is informed and believed that all of the patients … who received services during the Self-Funded

                                                                                   19 Period were beneficiaries and/or participants of the Plan at the relevant times when their services

                                                                                   20 were rendered.” [Id. para. 16.] It also alleges [MPHI] was … persuaded by a number of unreliable

                                                                                   21 consultants and brokers to adopt a self-funded model as a means to “save money” on its employees’

                                                                                   22 healthcare costs […] [Id., para. 32.] It further alleges, “[a]ided by a small army of consultants
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 employing a complicated set of excuses, Rocket Farms rigged the Plan’s reimbursement process so
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 that the Plan did not, in fact, have to pay Reasonable & Customary. […] [Id., para. 38.] It also
                                 L AW
                                  AT




                                                                                   25 contends the “Summary Plan Description – which is an ERISA-mandated disclosure that Rocket
                                 A TTORNEYS




                                                                                   26 Farms provided to its employees to explain what their benefits were under the Plan – confirmed that

                                                                                   27 Plan benefits should be paid at Reasonable and Customary. [Id., para. 66.]

                                                                                   28 ///
                                                                                        00146132.1                                         -3-
                                                                                                          MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                           Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 5 of 11




                                                                                    1          The FAC also states “Defendants’ exclusive reliance upon … buried [compensation]

                                                                                    2 provisions [in the ERISA documents]” is in violation of ERISA’s legal disclosure requirements. [Id.,

                                                                                    3 para. 91.] It also contends “ERISA requires that benefit plans provide participants with an SPD and

                                                                                    4 a “summary of any material modification in the terms of the plan” [Id., para. 92.], and that “ERISA

                                                                                    5 requires that Summary Plan Description documents, like the ones here, “shall be written in a manner

                                                                                    6 calculated to be understood by the average plan participant. […] The SPD must “be sufficiently

                                                                                    7 accurate and comprehensive to reasonably apprise such participants and beneficiaries of their rights

                                                                                    8 and obligations under the plan.” [Id., para. 93.] Specifically, the FAC alleges federal “regulations

                                                                                    9 implementing Section 1022 of ERISA unambiguously require that limitations and exclusions not be

                                                                                   10 minimized or obscured.” [Id., para. 94.] Finally, it also alleges the [content of the] ERISA Plan

                                                                                   11 documents have violated the [max out-of-pocket payment] of ERISA law. [Id., para. 104 -193.]

                                                                                   12          Specifically, the first cause of action for violation of “ERISA Section 502(a)(1)(B)” further

                                                                                   13 alleges a “structural conflict of interest” between the Plan components and Plan documents, and that

                                                                                   14 “the other entities hired by Rocket Farms to make benefit decisions, EBMS AMPS, and CDS were

                                                                                   15 directly responsible for setting up the Plan as a self-funded benefit arrangement” and these entities

                                                                                   16 … (Bold added) (Id., para 234 (b).) It is alleged that “for these reasons, the “administrators (EBMS,

                                                                                   17 AMPS, and CDS) had a vested interest in denying all of the Hospital’s appeals and refusing to pay

                                                                                   18 more than 140% of Medicare …” (Id., para 235.) The FAC also expressly clarifies that the above

                                                                                   19 allegations regarding a structural conflict of interest are not a disguised claim for breach of fiduciary

                                                                                   20 duty” by MPHI. (Underscore original) (Id., para 236.) The second cause of action specifically

                                                                                   21 alleges, based on Affordable Care Act “ACA Section 2707(b) via ERISA Section 502(a)(1)(B), that

                                                                                   22 “the [ERISA] Plan has nevertheless violated – for dozens or hundreds of the Hospital’s benefit
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 claims – ACA’s mandate that self-funded ERISA plans offer a MOOP applicable to all offered EHBs
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 of no more than $6,350 in calendar year 2014, $6,600 in calendar year 2015, $6,850 in calendar year
                                 L AW
                                  AT




                                                                                   25 2016, and/or $7,150 in calendar year 2017. (Emphasis added] (Id., para. 242.) Finally, the third and
                                 A TTORNEYS




                                                                                   26 fourth causes of action for intentional and negligent misrepresentation, respectively, allege that all

                                                                                   27 of these ERISA plan and SPD “structure” violations, and ERISA Plan and SPD “content” violations,

                                                                                   28 were misrepresented to and concealed from Plaintiff. (Id., para 248 to 263.)
                                                                                      00146132.1                                     -4-
                                                                                                         MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                           Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 6 of 11




                                                                                    1          Accordingly, the FAC alleges that Defendant MPHI’s ERISA Plan was defectively created,

                                                                                    2 organized, and implemented, in violation of the ACA and ERISA law. Although there are a few

                                                                                    3 allegations of misfeasance by defendant MPHI, the vast majority and weight of the allegations in the

                                                                                    4 FAC contend that EBMS, and the other three other third-party defendants, CDS, AMPS, and AIS,

                                                                                    5 conceived, created and launched a structurally defective ERISA Plan for MPHI that even when

                                                                                    6 correctly applied (i.e., followed the provisions, rather than misapplied its provisions) caused harm to

                                                                                    7 Plaintiff in the sum of $1.4 million. As the FAC alleges, Defendant MPHI maintains “significant

                                                                                    8 agricultural operations” in “Salinas” and “Monterey County,” and whose “products are readily

                                                                                    9 available in many supermarkets across the country.” As such, not being in either the ERISA business

                                                                                   10 or health insurance business, MPHS reasonably relied on EBMS, CDS, AMPS and AIS too conceive,

                                                                                   11 create and establish an ERISA health plan for MPHI Rocket Farms.

                                                                                   12                                          LEGAL STANDARD

                                                                                   13          A motion to dismiss pursuant to FRCP 12(b)(6) tests only the legal sufficiency of the claims

                                                                                   14 stated in a complaint. (Conley v Gibson, 355 U.S. 41. 45-46, 78 S.Ct. 99, 102 (1957); De La Cruz v.

                                                                                   15 Tormey, 582 F.2d 45, 48; Strom v. United States, 641 F.3d 1051, 1067 (9th Cir. 2011); Beliveau v.

                                                                                   16 Caras, 873 F.Supp. 1393, 1395 (C.D. Cal. 1995). In deciding a motion to dismiss, courts accept as

                                                                                   17 true all factual allegations and reasonable inferences in favor of plaintiff. (Maine State Ret. Sys. v.

                                                                                   18 Countrywide Fin. Corp., 722 F. Supp. 7 2d 1157, 1162-63 (C.D.Cal. 2010). Dismissal is warranted

                                                                                   19 under FRCP 12(b)(6) only if the complaint fails to sufficiently allege a cognizable legal theory.

                                                                                   20 (Shroyer v. New Cingular Wireless Services, Inc., 622 F.3d 1035, 1041 (9th Cir. 2010); Cahill v

                                                                                   21 Liberty Mut. Ins. Co, 80 F.3d 336, 337-338 (9th Cir. 1996).

                                                                                   22                                              ARGUMENT
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 1.     THE OPERATIVE PHRASE IN THE MEDIATION SECTION 11.01 OF THE
                                              621 C AP ITOL M ALL | S UI TE 2500




                                                                                             ADMINISTRATIVE SERVICES AGREEMENT, “RESOLVE ANY DISPUTE
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW




                                                                                             ARISING OUT OF OR RELATING TO THIS AGREEMENT,” DOES NOT APPLY TO
                                                                                             DEFENDANT MPHI’S THIRD-PARTY COMPLAINT AGAINST EBMS.
                                  AT




                                                                                   25
                                 A TTORNEYS




                                                                                   26          A. MPHI Does Not Assert a Dispute “Arising Out of or Relating to” the ASA against EBMS.

                                                                                   27          The Mediation provision in section 11.01 does not apply because MPHI’s TPC does not

                                                                                   28 constitute a dispute “arising out of or relating to” the ASA agreement between MPHI and EBMS. On
                                                                                      00146132.1                                          -5-
                                                                                                         MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                          Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 7 of 11




                                                                                    1 its face section 11.01 is limited to disputes only between MPHI and EBMS about the execution or

                                                                                    2 handling of the subject matter within the ASA agreement, vis-à-vis each other.

                                                                                    3          In Simula, Inc. v Autoliv, Inc., 175 F.3d 716 (9th Cir. 1999), in the context of a motion to

                                                                                    4 compel plaintiff to arbitrate claims, the Ninth Circuit held that the phrase “arising out of or relating

                                                                                    5 to” such as it contained in section 11.01 of the ASA, is not as broad as the phrase “arising in

                                                                                    6 connection with” a contract between a plaintiff and a defendant. (Id. at 721, citing Good(E) Business.

                                                                                    7 Systems, Inc. v. Raytheon Co., 614 F.Supp. 428, 429 (W.D.Wis.1985).) Even the broader phrase

                                                                                    8 (“arising in connection with”) only reaches “dispute[s] between the parties having a significant

                                                                                    9 relationship to the contract and all disputes having their origin or genesis in the contract. (Id.) [Italics

                                                                                   10 added] Similarly in Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1,

                                                                                   11 4-5, 103 S.Ct. 927 (1983), also in the context of a motion to compel arbitration, the U.S. Supreme

                                                                                   12 Court referred to the standard clause for claims “arising out of, or relating to” a Contract as a narrow

                                                                                   13 provision “for resolving disputes arising out of the contract or its breach.”

                                                                                   14          Given the weight of authoritative federal case law concluding there are significant, subtle

                                                                                   15 factual issues and distinctions between the scope of the narrower ASA phrase, “arising out of or

                                                                                   16 relating to,” and the broader phrase, “arising in connection with” a contract, it cannot be concluded

                                                                                   17 as a matter of law pursuant to FRCP Rule 12(b)(6) that EBMS’ present MTD should be granted.

                                                                                   18          B. EBMS States it was Already a Party to the Within Lawsuit When MPHI Filed its TPC.

                                                                                   19          EBMS’ MTD states it was already named as a defendant in the lawsuit long before MPHI

                                                                                   20 filed its TPC. This TPC is merely a cross-action to point the plaintiff, the court and the trier of fact

                                                                                   21 to the entities truly responsible for the majority of the allegations in the FAC, assuming arguendo

                                                                                   22 that such allegations have merit. Given that EBMS concedes it was already a named defendant in
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 this action before the TPC was filed, it cannot be concluded as a matter of law pursuant to FRCP
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 12(b)(6) that ASA section 11.01 imposes a contractual “mediation condition precedent’ before MPHI
                                 L AW
                                  AT




                                                                                   25 can bring a protective cross-action against EBMS. The parties did not intend this type of “procedural”
                                 A TTORNEYS




                                                                                   26 scenario (i.e., where the hospital first sues MPHI for content and structural defects in the MPHI

                                                                                   27 ERISA Plan; and MPHI merely files a cross-action against EBMS as the creator of said Plan) to be

                                                                                   28 controlled by the “arising out of or relating to” language of the mediation section 11.01 of the ASA.
                                                                                      00146132.1                                          -6-
                                                                                                          MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                           Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 8 of 11




                                                                                    1 2.       EBMS’ MTD IS ACTUALLY A DEFECTIVE SUMMARY JUDGMENT MOTION.

                                                                                    2          EBMS’ MTD should be dismissed as an improvidently filed motion for summary judgment.

                                                                                    3 The Court should also disregard the voluminous 47-page 2014 Administrative Services Agreement

                                                                                    4 attached by EBMS to the defective declaration of J. Matthew Johnson, in support of EBMS’ MTD.

                                                                                    5 The overwhelming number of disputed factual issues raised by EBMS submitting a 47-page ASA

                                                                                    6 agreement to support its FRCP 12(b)(6) MTD exceeds the limits of a FRCP 12(b)(6) Motion.

                                                                                    7 Similarly, the ostensible February 2018 fact declaration of J. Matthew Johnson (who has only been

                                                                                    8 employed by EBMS for nine months) submitted by EBMS with this ASA agreement in support of

                                                                                    9 the MTD is inadmissible and defective: the declaration lacks personal knowledge about the ASA

                                                                                   10 discussions, ASA negotiations, ASA drafting, ASA implementation, ASA application, and execution

                                                                                   11 of the ASA starting from July 1, 2014 and continuing for the past four years.

                                                                                   12          First, Defendant MPHI has also separately filed Objections to the Declaration of Johnson, and

                                                                                   13 the attached 2014 ASA. These objections include: The Johnson declaration lacks foundation and lack

                                                                                   14 of personal knowledge concerning the relevant aspects of the 2014 ASA; the main base agreement is

                                                                                   15 not signed by EBMS. Second, although the court may consider documents referred to in a complaint,

                                                                                   16 it should do so only if it can be concluded as a matter of law that the Complaint does state facts

                                                                                   17 sufficient to constitute a cause of action. (Knievel v ESPN, 393 F3d 1068, 1076-1077 (9th. Cir. 2005)

                                                                                   18 In doing so, any ambiguities and presumptions must be resolved in plaintiffs’ favor. (International

                                                                                   19 Audio-text Network, Inc. v AT&T Co. 62 Fed 69, 72 (2nd Cir. 1995) Furthermore, documents outside

                                                                                   20 the pleadings should not be used as the basis to grant a motion to dismiss where the meaning and

                                                                                   21 application of the document is “contested” and “subject to reasonable dispute.” (Sherman v Striker,

                                                                                   22 2009 WL 2241664 *2 (C.D.Cal. 2009) citing Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 2001) and Fed.R.Evid. 201; also see McColgan v Mutual of Omaha. Ins. Co., 4 F.Supp.3d 1228, 1231
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 (E.D.Cal. 2014). Otherwise, if “matters outside the pleading are presented to and not excluded by the
                                 L AW
                                  AT




                                                                                   25 court, the motion shall be treated as one for summary judgment and disposed of as provided in Rule
                                 A TTORNEYS




                                                                                   26 56, and all parties shall be given reasonable opportunity to present all material made pertinent to such

                                                                                   27 a motion by Rule 56.” (Italics Original) (See Lee v. City of Los Angeles, 250 F.3d at 689.)

                                                                                   28             Here, the redacted version of the 2014 Administrative Services Agreement between MPHI
                                                                                        00146132.1                                        -7-
                                                                                                         MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                          Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 9 of 11




                                                                                    1 and EBMS is attached to EBMS’ MTD is not properly subject to Judicial Notice under Federal Rules

                                                                                    2 of Evidence 201. The contextual meaning, application and intent of the parties regarding the phrase

                                                                                    3 “arising out of or relating to” the ASA, is also “contested” and “subject to reasonable dispute” by

                                                                                    4 Defendant MPHI. Accordingly, the ASA should not be considered pursuant to FRCP 12(b)(6),

                                                                                    5 without the MTD being converted into a summary judgment motion pursuant to all of the procedural

                                                                                    6 and substantive protections and requirements of FRCP Rule 56.

                                                                                    7          But if this opposition is denied, the Objections to the ASA and declaration are overruled, and

                                                                                    8 the redacted 47-page ASA are considered within the limited context of EBMS’ FRCP 12((b)(6) MTC,

                                                                                    9 MPHI argues there are many disputed factual issues concerning the following provisions:

                                                                                   10          1.     ASA Section 2.01(a) states, EBMS will assist in the preparation of the Plan

                                                                                   11 documents, benefits summaries, and materials necessary to operate the Plan. (ASA, p. 2);

                                                                                   12          2.     ASA Section 2.01(b) states, the EBMS agrees to process and adjudicate all claims

                                                                                   13 presented for payment (ASA, p. 2);

                                                                                   14          3.     ASA Section 2.01(c) states, EBMS agrees to respond to all appeals (ASA, p. 3);

                                                                                   15          4.     ASA Section 2.01(k) states, EBMS agrees to assist with the establishment of rates and

                                                                                   16 provide information on rates from other benefit programs; (ASA, p. 3);

                                                                                   17          5.     ASA Section 2.03 states, EBMS shall cooperate with MPHI in the “defense of any

                                                                                   18 actions arising out of matters related to this agreement.” (ASA, p. 4.)

                                                                                   19          6.     ASA Section 4.01 states, EBMS shall on a weekly basis provide MPHI with a list of

                                                                                   20 claims approved for payment [by EBMS] under the Plan. (ASA, p. 5.)

                                                                                   21          7.     ASA Section 5.05 states, EBMS is solely responsible for its own compliance with all

                                                                                   22 laws, rules and regulations regarding its performance. (ASA, p. 6.); and
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23          8.     ASA Section 9.02 states, “EBMS shall indemnify and hold harmless [MPHI] against
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 any expense, loss, lawsuit, settlement cost, penalty, damage, liability, claim or judgment, including
                                 L AW
                                  AT




                                                                                   25 reasonable attorneys’ fees, resulting from the negligent acts or omissions or willful misconduct of
                                 A TTORNEYS




                                                                                   26 the Contract Administrator [EBMS] […].” (ASA p. 8.)

                                                                                   27          Each of these listed sections from the ASA create disputed factual issues that are inappropriate

                                                                                   28 for resolution by a FRCP 12(b)(6) MTD. The section 9.02 “indemnity” provision, and the section
                                                                                      00146132.1                                  -8-
                                                                                                         MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                               Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 10 of 11




                                                                                        1 5.05 “responsible for own acts” provision, alone raise sufficient disputed facts such that this court

                                                                                        2 should not conclude as a matter of law that the TPC fails to allege facts sufficient to state a claim.

                                                                                        3                                             CONCLUSION

                                                                                        4            Defendant MPHI respectfully requests that EBMS’ MTD be denied in its entirety because:

                                                                                        5 (1) the MPHI cross-action TPC does not assert a dispute between MPHI and EBMS “arising out of

                                                                                        6 or relating to” the ASA; (2) EBMS states it was already a named defendant in this lawsuit when

                                                                                        7 MPHI’s liability-shifting cross-action was filed, and (3) EBMS’ motion is really a defective,

                                                                                        8 improvidently filed motion for summary judgment pursuant to FRCP Rule 56.

                                                                                        9            Alternatively, Defendant MPHI first requests that EBMS be required to withdraw its MTD

                                                                                       10 and instead duly file a motion for summary judgment with all supporting documents required by

                                                                                       11 FRCP Rule 56, instead of ruling on the instant MTD. Also alternatively, if the court finds that the

                                                                                       12 TPC has insufficiently alleged facts to constitute cross-action claims against Defendant MPHI, then

                                                                                       13 MPHI respectfully requests leave to amend to file an Amended Third Party Complaint against EBMS.

                                                                                       14

                                                                                       15 DATED: March 8, 2019                           KENNADAY LEAVITT OWENSBY PC

                                                                                       16

                                                                                       17                                                By: _________________________________
                                                                                                                                                CURTIS S. LEAVITT
                                                                                       18                                                       JACK A. JANOV
                                                                                       19                                                       Attorneys for Defendants/Third-Party Plaintiff
                                                                                                                                                MONTEREY PENINSULA
                                                                                       20                                                       HORTICULTURE, INC. dba ROCKET
                                                                                                                                                FARMS; and MONTEREY PENINSULA
                                                                                       21                                                       HORTICULTURE / STEVEN ROBERTS
                                                                                                                                                ORIGINAL DESSERTS, LLC.
                                                                                       22
K ENNADAY L EAVITT O WENSBY PC




                                                                                       23
                                              621 C AP ITOL M A L L | S U I T E 2500
                                                 S A C RA M E NT O , CA 95814




                                                                                       24
                                 L AW
                                  AT




                                                                                       25
                                 A TTORNEYS




                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            00146132.1                                       -9-
                                                                                                              MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
                                                                                           Case 5:17-cv-07076-LHK Document 78 Filed 03/08/19 Page 11 of 11




                                                                                    1                                         PROOF OF SERVICE
                                                                                    2         At the time of service, I was over 18 years of age and not a party to this action. I am employed
                                                                                      in the County   of Sacramento, State of California. My business address is 621 Capitol Mall, Suite
                                                                                    3
                                                                                      2500, Sacramento, CA 95814.
                                                                                    4
                                                                                              On March 8, 2019, I served true copies of the following document(s) described as
                                                                                    5 DEFENDANT             /    THIRD-PARTY            PLAINTIFF          MONTEREY              PENINSULA
                                                                                       HORTICULTURE, INC. dba ROCKET FARMS’ OPPOSITION TO THIRD-PARTY
                                                                                    6 DEFENDANT EBMS’ MOTION TO DISMISS on the interested parties in this action as follows:

                                                                                    7 [x]        BY EMAIL: I caused such documents to be served via electronic mail transmittal to the
                                                                                                 offices of the email addresses herein described.
                                                                                    8

                                                                                    9 Eric D. Chan
                                                                                      HOOPER, LUNDY & BOOKMAN, P.C.
                                                                                   10 1875 Century Park East, Suite 1600
                                                                                      Los Angeles, California 90067
                                                                                   11 echan@health-law.com
                                                                                      cc: Griselda Rodriguez (grodriguez@health-law.com)
                                                                                   12 Attorneys for Plaintiff SALINAS VALLEY MEMORIAL HEALTHCARE SYSTEM,

                                                                                   13
                                                                                        Daniel A. Platt
                                                                                   14   Arthur Fels
                                                                                        LOEB AND LOEB LLP
                                                                                   15   10100 Santa Monica Blvd., Ste. 2200
                                                                                        Los Angeles, CA 90067
                                                                                   16   dplatt@loeb.com
                                                                                   17   afels@loeb.com
                                                                                        Attorneys for 3rd Party Defendant EBMS
                                                                                   18

                                                                                   19           I declare that I am employed in the office of a member of the bar of this Court at whose
                                                                                        direction the service was made. Executed on March 8, 2019, at Sacramento, California.
                                                                                   20

                                                                                   21

                                                                                   22                                                                        Erin Harris
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW
                                  AT




                                                                                   25
                                 A TTORNEYS




                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        00146132.1                                       -10-
                                                                                                          MPHI (MONTEREY’S) OPPOSITION TO EBMS’ MOTION TO DISMISS
